United States Court of Appeals,

                                          Eleventh Circuit.

                                            No. 96-6213.

   Lydia Kay ONISHEA; Renee Brown; Carrie White; Arthur Howard; Arion Davis, et al.,
Plaintiffs-Appellants,
                                       v.

 Joe S. HOPPER, Commissioner of the Alabama Department of Corrections; Shirlie Lobmiller,
Warden of the Julia Tutwiler Prison for Women; Steve Dees, Warden of the Limestone Correctional
Facility; Lynn Harrelson, Warden of the Kilby Prison; Correctional Health Care, Inc., Health care
provider of the Alabama Department of Corrections, et al., Defendants-Appellees,

  Stewart M. Hughey; Adam Lamar Robinson; Chuck Stoudemire, Intervening Defendants-
Appellees.

                                           Jan. 23, 1998.

Appeal from the United States District Court for the Middle District of Alabama (No. CV-87-V-
1109-N); Robert E. Varner, Judge.

ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC

(Opinion November 4, 1997, 11th Cir., 126 F.3d 1323).

Before HATCHETT, Chief Judge, and TJOFLAT, ANDERSON, EDMONDSON, COX, BIRCH,
DUBINA, BLACK, CARNES, BARKETT, HULL and MARCUS, Circuit Judges.*

       BY THE COURT:

       A member of this court in active service having requested a poll on the suggestion of

rehearing en banc and a majority of the judges in this court in active service having voted in favor

of granting a rehearing en banc,

       IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous

panel's opinion is hereby VACATED.



   *
   Senior U.S. Circuit Judge Phyllis A. Kravitch has elected to not participate in further
proceedings in this matter pursuant to 28 U.S.C. § 46(c).